Citation Nr: 0912872	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of status post surgery of the right knee.


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
December 1985.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions issued by the RO.  In a 
June 2005 rating decision, the RO determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a low back disability (styled as mild 
rotary scoliosis of the lumber spine) and assigned a 10 
percent rating for the Veteran's right knee disability.  In a 
May 2006 rating decision, the RO reopened and denied the 
Veteran's claim for service connection for a low back 
disability.  Later, in a June 2006 rating decision issued in 
July 2006, the RO denied service connection for a left knee 
disability.

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, in a March 1986  rating decision, the RO denied service 
connection for a low back condition.  At the time of the 
original denial of service connection for the claimed 
disability, there was no evidence of a current low back 
disability only of a constitutional or developmental 
disorder, which is not considered a disability under VA 
regulations.  

Later, in a June 2005 rating decision, the RO determined that 
no new and material evidence had been received to reopen the 
claim.  Although the RO reopened the Veteran's claim in a May 
2006 rating decision, it confirmed the earlier denial of 
service connection for a low back disability.  As such, the 
Board finds that the appellant is seeking service connection 
for the same disability (a low back disability (formerly 
referred to as mild rotary scoliosis of the lumber spine)) as 
that for which service connection was denied in 1986.  Thus, 
new and material evidence is required to reopen the 
previously denied claim for service connection for a low back 
disability.  As the Board must first decide whether new and 
material evidence has been received to reopen the Veteran's 
claim for service connection before it can address this 
matter on the merits, the Board has characterized the appeal 
as to this matter as encompassing the first issue listed on 
the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Following the issuance of a statement of 
the case (SOC) in January 2007, the Veteran perfected a 
timely appeal to all three issues listed on the title page.

Finally, the Board notes that, in a February 2006 rating 
decision, the RO determined that clear and unmistakable error 
(CUE) was not contained in the March 1986 rating decision, 
denying service connection for a low back condition.  As the 
Veteran did not file a notice of disagreement (NOD) with this 
decision, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

This appeal must be remanded to ensure due process.  Pursuant 
to 38 C.F.R. § 20.700 (2008), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  

In a May 2006 NOD, his attorney indicated that the Veteran 
wanted a Board hearing.  Subsequently, in his February 2007 
substantive appeal, the Veteran reiterated that he wanted a 
Travel Board hearing at the RO.  He was scheduled for a 
Travel Board hearing on February 27, 2009.  Prior to that, 
however, copies of a November 2008 supplemental SOC (SSOC) 
and of the January 2009 hearing notice sent to both the 
Veteran and his attorney were returned as undeliverable as 
addressed.  In a VA Form 21-4138 stamp dated February 27, 
2009, the Veteran acknowledged that his attorney had moved 
and did not get notice of the Travel Board hearing.  Under 
these circumstances, the Board finds that the Veteran should 
be rescheduled for another Travel Board hearing and that 
notice of such hearing should be sent to Veteran's attorney 
at the following address: 4925 Independence Parkway, Suite 
195, Tampa, FL 33634.  Since the RO schedules Travel Board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his attorney at 
the above address of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




